Smith, J.,
dissenting. I cannot agree with the rulings of a majority of the court. The only eye-witness to the accident was the son of the deceased, and this son was a small boy. His testimony was very uncertain and contradictory. The great weight of the testimony tended to show that the deceased was a volunteer, and that the' electric wire which caused his death was not in fact hanging over the road or path along which he was traveling, but was up on an embankment beside the path and could not be reached from the road. In view of these facts 'and the further fact that the verdict was quite large, I am of the opinion that the error of the court in charging on the mortality tables incorrectly, this being admitted by the presiding judge, is such as to require a reversal. It is possible, if not probable, that some member of the jury was misled by this erroneous instruction.